Citation Nr: 0307895	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  96-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma.

(The issue of entitlement to service connection for bronchial 
asthma will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which found that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for asthma.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for bronchial asthma 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for asthma was denied in an April 1970 rating 
action on the grounds that bronchial asthma was not shown by 
the evidence of record.

2.  The veteran was notified of the April 1970 rating and he 
did not file a timely notice of disagreement.

3.  Evidence submitted subsequent to the April 1970 rating 
shows that the veteran has been diagnosed with bronchial 
asthma.


CONCLUSION OF LAW

The evidence received by VA since the April 1970 rating 
decision is new and material, and the claim for service 
connection for bronchial asthma is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to 
reopen the claim for service connection for bronchial asthma, 
additional development as to this matter to comply with the 
VCAA would serve no useful purpose, but would needlessly 
delay appellate review and final disposition of this issue.

Factual Background.   The veteran was released from service 
in July 1965 and filed his initial claim for service 
connection for bronchial asthma in November 1969.  The 
veteran reported that he had received treatment for asthma 
from Dr. Selles, Dr. Dixon, and Dr. Prisco Hernandez.  

In a statement received in November 1969, Dr. Ramon Selles 
Figueroa stated that the veteran suffered from frequent 
episodes of benign paroxysmal vertigo, allergic rhino-
sinusitis, and asthmatic bronchitis for which he had 
undergone treatment since September 20, 1965.

In a statement received in January 1970, Dr. Hernandez stated 
that the veteran's diagnoses were allergic rhino-sinusitis 
and benign postural vertigo.

In a VA examination in February 1970, the veteran reported a 
history of multiple allergies, sinusitis, and bronchial 
asthma since service from 1963 to 1965.  Since discharge, he 
had had recurrences of bronchial asthma about every 2 months 
with episodes lasting 3-4 days requiring intensive treatment 
with several physicians.  He had to quit his job because of 
excessive dust which aggravated his symptoms.  X-rays 
revealed no pleural-pulmonary disease.  The diagnosis was 
chronic allergic sinusitis and nasal pharyngitis, organism, 
unknown, and anxiety neurosis, moderate with, conversion 
features.

By rating action in April 1970 service connection for 
bronchial asthma was denied as not shown by the evidence of 
record.  The veteran was advised of the decision to deny his 
claim for service connection for bronchial asthma, and his 
appellate rights.

When the veteran did not timely disagree with the April 1970 
RO decision, it became final.

In statements dated in November 1995, two physicians reported 
that the veteran suffered from bronchial asthma.

A VA examination in October 1996 resulted in a diagnosis of 
bronchial asthma and a VA examination in January 2000 
resulted in a diagnosis was asthma.

New and Material Evidence.   Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in the regulation.  If no notice of 
disagreement is filed in accordance with this chapter within 
the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with this title.  38 U.S.C.A. § 7105.

When an agency of original jurisdiction, in this case the RO, 
disallows a claim for disability compensation, that denial 
must be timely appealed or the decision becomes final.  38 
C.F.R. §§ 3.160(d), 20.1103 (2002).  The claim may be 
reopened only if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108 (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  Service 
connection may be established for a disability resulting from 
diseases or injuries in service or for a disability diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d).  Establishing service connection for a disability 
which has not been shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally denied on any basis.  
Additionally, in order to warrant reopening the newly 
presented evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  As noted above, the specified basis for the 
April 1970 denial was that bronchial asthma was not shown by 
the evidence of record.

After reviewing the evidence submitted since the April 1970 
rating decision, the Board finds that it is new and material 
because it establishes that the appellant does in fact have a 
diagnosis of bronchial asthma.  As noted above, service 
connection for bronchial asthma was denied in April 1970 
because this condition was not shown by the evidence then of 
record.  Inasmuch as the newly presented evidence tends to 
prove the existence of this essential element, the absence of 
which was the specified basis for the last final 
disallowance, the evidence added to the record since the time 
of the April 1970 decision is both new and material.  
Accordingly, the Board reopens the claim of entitlement to 
service connection for bronchial asthma.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  However, the Board 
believes that additional evidence must be obtained before it 
can render a decision regarding the merits of the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bronchial asthma is 
reopened.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

